
	
		I
		111th CONGRESS
		2d Session
		H. R. 4415
		IN THE HOUSE OF REPRESENTATIVES
		
			January 12, 2010
			Mrs. Miller of
			 Michigan (for herself and Mr. King of
			 New York) introduced the following bill; which was referred to the
			 Committee on Armed
			 Services
		
		A BILL
		To amend title 10, United States Code, to authorize the
		  President to determine that certain individuals are unlawful enemy combatants
		  subject to trial by military commissions, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Terrorist Detention and Prosecution Act of
			 2010.
		2.Authority of
			 President to determine certain individuals are unlawful enemy combatants for
			 purposes of laws relating to military commissions
			(a)AuthoritySection 948a(7) of title 10, United States
			 Code, is amended—
				(1)in subparagraph
			 (B), by striking or at the end;
				(2)in subparagraph
			 (C), by striking the period at the end and inserting ; or;
			 and
				(3)by adding at the
			 end the following new subparagraph:
					
						(D)the President determines—
							(i)is closely associated with or has provided
				material support to al Qaeda or any other organization dedicated to committing
				acts of terrorism against the United States;
							(ii)has taken up or
				conspired to take up arms on behalf of al Qaeda; and
							(iii)has committed or
				conspired to commit acts of terrorism in the United States or against American
				citizens or targets, regardless of the location of the individual’s
				capture.
							.
				(b)DetentionThe President may authorize the detention
			 for military purposes of any individual who is an unlawful enemy combatant (as
			 that term is defined in section 948a(7) of title 10, United States Code) until
			 the President determines that the individual is no longer a threat to the
			 United States or its allies.
			(c)Change of
			 terminology to unlawful enemy combatantTitle 10,
			 United States Code, is amended—
				(1)by striking
			 unprivileged enemy belligerent each place it appears and
			 inserting unlawful enemy combatant; and
				(2)by striking
			 unprivileged enemy belligerents each place it appears and
			 inserting unlawful enemy combatants.
				
